IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DANIEL P. COLWART,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-1465

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 9, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Daniel P. Colwart, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order denying defendant’s motion to

withdraw plea rendered on November 12, 2013, in Duval County Circuit Court case
number 16-2011-CF-3900-AXXX-MA is granted. Upon issuance of mandate, a copy

of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a

notice of appeal.

      Insofar as the petition seeks a belated appeal in circuit court case number 16-

2011-CF-003769-AXXX-MA, the petition is denied.

VAN NORTWICK, ROWE, and MAKAR, JJ., CONCUR.




                                           2